Luke, J.
The defendant was charged with breaking and entering a railroad-ear with intent to steal goods and freight *781therein contained. He assigns error upon the grounds that the evidence did not authorize his conviction, and that the court erred in failing to charge the jury, without request, the law with reference to circumstantial evidence. There is evidence to authorize the defendant’s conviction, and his' conviction was not wholly dependent upon circumstantial evidence. This being true, as has been repeatedly held by the Supreme Court and this court, it was not reversible error to fail to charge the jury upon the law of circumstantial evidence. The verdict having the approval of the trial judge, and there being no harmful error shown, it was not error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodworth, J., concur.